Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
2.	Restriction is required under 35 U.S.C. 121 and 372.
3.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
4.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5-6, 8, 11, 14-15, and 19-25, drawn to an elastomer composition. 
Group II, claims 26-27 and 29, drawn to a method for preparing an elastomer composition.
Group III, claim 33, drawn to a method for contacting a surface modified carbon black with a unmodified carbon black and an epoxidized natural rubber. 
5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  While there is a technical relationship between the Groups set forth above, this technical relationship does not amount to a special technical feature.  The technical features which are common to Groups I-III, such as, “an elastomer composition comprising a functionalized (or surface modified) carbon black and an epoxidized elastomer”, are taught by Patel et al. (WO 2015/067970; utilizing US 2016/0289396 as its Equivalent).  It is 
6.	During a telephone conversation with Mr. Keith Hathcook on August 31, 2021, a provisional election was made WITHOUT traverse to prosecute the invention of Group I (Claims 1-3, 5-6, 8, 11, 14-15, and 19-25; an elastomer composition).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-27, 29, and 33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.
7.	The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
8.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Preliminary Claim Amendment dated 01/07/2021
9.	Claim 3 was amended to recite the following limitation “wherein the functionalized carbon black comprises an oxidized carbon black, an amine treated carbon black, or a combination thereof” (Emphasis added).  Written descriptive support for this amendment is found at Paragraphs [0050] and [0052] of applicants’ published application, i.e., US PG PUB 2020/0131344.
	Claim 11 was also amended to recite the following limitation “at least one of a 100% Modulus of at least 5 MPa, a 300% Modulus of at least about 15 MPa, or a heat buildup of less than 50 ºC”.  This amendment is supported at Paragraph [0085] of applicants’ published application, i.e., US PG PUB 2020/0131344 (see also cancelled original claims 12 and 13). 

Claim Objections
10.	Claims 5, 8, 11, 19, and 25 are objected to because of the following informalities:  
As to Claim 5: The applicants are advised to replace the comma (,) with the term “and” between the claimed phrases “a void volume of about 55.6” and “an electron microscopy surface area of about 123 m2/g”.  
The applicants are also advised to replace the comma (,) at the end of the limitation in claim 5 with a period (.).
As to Claim 8: The applicants are advised to replace the claimed “having a dispersion index of at least about 80” with the new phrase “wherein the elastomer composition has a dispersion index of at least about 80”. 
As to Claim 11: The applicants are advised to replace the claimed phrase “having at least one of a 100% Modulus” with the new phrase “wherein the elastomer composition has at least one of a 100% Modulus”. 
As to Claim 19: The applicants are advised to replace “further comprising” in claim 19 with the new phrase “wherein the elastomer composition further comprises”. 
As to Claim 25: The applicants are advised to add the comma (,) after the claimed phrase “and the functionalized black”. 
The applicants are also advised to replace the claimed “the functionalized black” with “the functionalized carbon black” (Emphasis added). 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 14-15, 20 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 14: As recited, claim 1, on which claim 14 depends from, do not provide antecedent basis for the claimed “epoxidized natural rubber” (Emphasis added).  Thus, it is not clear whether the epoxidized natural rubber recited in claim 14 is referring to the at least partially epoxidized elastomer in claim 1 or something new/additional.  Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim.
	It is noted that since claim 15 depends from claim 14, it is rejected along with claim 14 since it incorporates all the limitations of claim 14, including those that are indefinite for the reasons provided above.   
	As to Claims 20 and 24-25: They recite “unmodified carbon black is substantially similar, except in surface functionality, to the functionalized carbon black” (claim 20); “the ratio of natural rubber to epoxidized natural rubber is substantially similar to the ratio of unmodified carbon black to functionalized carbon black” (claim 24); and “carbon black, including both the unmodified carbon black and the functionalized black is substantially uniformly distributed in the elastomer blend” (claim 25).  The claimed term “substantially” is a relative expression, 
	Moreover, as to claim 25, there is no proper antecedent basis for the claimed “the elastomer blend” in claim 25 since claims 1 and 23, on which claim 25 directly or ultimately depends from, do not mention “elastomer blend”.  Thus, it is not clear what “the elastomer blend” in claim 25 is referring to, whether it is the combination of natural rubber, an epoxidized natural rubber, an unmodified carbon black, and functionalized carbon black, or something new.  
	As to Claims 23: As recited, it is not clear whether “an epoxidized natural rubber” and “a functionalized carbon black” in present claim 23 is referring to “at least partially epoxidized elastomer” and “functionalized carbon black” in claim 1, on which claim 23 depends from, or something new/additional (Emphasis added).  Clarification in the next response by applicants will be helpful to better ascertaining the scope of this claim. 
	Accordingly, the scope of these claims is deemed indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2015/067970; utilizing US 2016/0289396 as its Equivalent).  
It is noted that Patel et al. (WO 2015/067970) is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely US 2016/0289396.
	As to Claims 1 and 2: Patel et al. disclose rubber compounds (corresponding to the claimed elastomer composition) comprising a mixture of one or more rubber with polar functionality and one or more polar filler (Paragraphs [0016] and [0018]). 
	However, Patel et al. do not mention the claimed functionalized carbon black and at least partially epoxidized elastomer with sufficient specificity to constitute anticipation with the meaning of 35 USC 102.
	Nevertheless, Patel et al. do disclose that the rubber with polar functionality used may be selected from, among other things, epoxidized natural rubber (corresponding to the claimed at least partially epoxidized elastomer) and the polar filler employed may be selected from, inter alia, a carbon black modified to contain polar functionality (corresponding to the claimed 
	As to Claim 11: The claimed particular modulus or heat buildup properties would have naturally flowed from the suggestion of Patel et al. since Patel et al. would have suggested the claimed composition for the reasons set forth above.  This is especially true since Patel et al.’s composition exhibit desired mechanical properties for tires.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also section MPEP 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

13.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2015/067970; utilizing US 2016/0289396 as its Equivalent) as applied to claims 1-2 and 11 above, and further in view of De Landtsheer et al. (US 2013/004604).
	The disclosure with respect to Patel et al. in paragraph 12 is incorporated here by reference.  Patel et al. do not specifically mention using an oxidized carbon black, an amine 
	However, De Landtsheer et al. teach the use of surface-treated carbon black via oxidation that is further treated with an amine based compound (corresponding to the claimed oxidized carbon black and amine treated carbon black) to provide rubber compound compositions for tires with significant reductions in compound hysteresis and maintains or improves compound wet traction, good abrasion resistance and provides easy dispersion for shorter mixing cycles, lower energy costs and higher factory (Paragraphs [0018], [0033]-[0034] and [0041]-[0042]).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed oxidized and amine treated carbon blacks taught by De Landtsheer et al. in the rubber compound composition discussed in Patel et al., with a reasonable expectation of successfully using the same for tires and providing the same with significant reductions in compound hysteresis and maintains or improves compound wet traction, good abrasion resistance and provides easy dispersion for shorter mixing cycles, lower energy costs and higher factory.
	Moreover, the claimed particular dispersion index would have naturally flowed from the suggestion of Patel et al. and De Landtsheer et al. since Patel et al. and De Landtsheer et al. would have suggested the claimed composition.  This is especially true since De Landtsheer et al. disclose that the addition of surface carbon blacks provide rubber compound composition with desired dispersion (Paragraph [0018]).  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also section MPEP 2113.01 “Products of identical chemical composition cannot 

14. 	Claims 3, 5-6, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2015/067970; utilizing US 2016/0289396 as its Equivalent) as applied to claims 1-2 and 11 above, and further in view of Herd et al. (WO 2017/106493; utilizing US 2019/0002702 as its Equivalent).
	It is noted that Herd et al. (WO 2017/106493) is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely US 2019/0002702. 
	The disclosure with respect to Patel et al. in paragraph 12 is incorporated here by reference.  Patel et al. do not specify the void volume of its carbon black as required by claim 5.  They also do not that their carbon blacks are oxidized as required by claim 3.  Moreover, they do not mention the addition of an unmodified carbon black that is substantially similar to a functionalized carbon black, including both being tread grade, as required by claims 19-21.  Lastly, they do not mention the use of a functionalized carbon black that is of CD2125XZ grade carbon black and unmodified carbon black comprising N234 grade carbon black as required by claims 6 and 22. 
	However, Herd et al. disclose employing functionalized carbon black, including oxidized carbon black, e.g., CD2125XZ grade, having a void volume of 55-67 (inclusive of the claimed void volume of about 55.6) and non-functionalized carbon black, e.g., N234 grade (corresponding to the claimed unmodified carbon black that is substantially similar to a functionalized carbon black, including both being tread grade) to provide rubber compositions 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to use the functionalized carbon black, including oxidized carbon black, e.g., CD2125XZ grade, having the claimed void volume and non-functionalized carbon black, e.g., N234 grade (corresponding to the claimed unmodified carbon black that is substantially similar to a functionalized carbon black, including both being tread grade) taught by Herd et al. in the rubber compound composition of Patel et al., with a reasonable expectation of successfully providing the same with advantageous properties for tires.

15.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2015/067970; utilizing US 2016/0289396 as its Equivalent) as applied to claims 1-2 and 11 above, and further in view of Fujikura (US 2013/0197131). 
	The disclosure with respect to Patel et al. in paragraph 12 is incorporated here by reference.  Patel et al. do not mention the addition of natural rubber together with its epoxidized natural rubber, much less the ratio amount of the two rubbers as required by claims 14 and 15.
	However, Fujikura discloses using at least one rubber component, including natural rubber and modified natural rubber, e.g., epoxidized natural rubber, for the purposes of preparing desired rubber compositions for tires (Paragraphs [0001] and [0029]).  Fujikura et al. also disclose that these rubber materials may appropriate be blended in any blending ratio according to the particular applications (Paragraph [0029]).  In other words, the blending ratio of these rubbers are known results-effective variable.  Thus, it would have been obvious to one of ordinary skill in the art to employ an optimum or workable blending ratio of natural rubber and .  

16.	Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2015/067970; utilizing US 2016/0289396 as its Equivalent) as applied to claims 1-2 and 11 above, and further in view of Fujikura (US 2013/0197131) and Herd et al. (WO 2017/106493; utilizing US 2019/0002702 as its Equivalent).
	It is noted that Herd et al. (WO 2017/106493) is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely US 2019/0002702.
	The disclosure with respect to Patel et al. in paragraph 12 is incorporated here by reference.  Patel et al. do not mention the addition of natural rubber and an unmodified carbon black, wherein the ratio of natural rubber to epoxidized natural rubber is substantially similar to the ratio of unmodified carbon black to functionalized carbon black and both carbon blacks are distributed in the elastomer blend, as required by claims 23-25. 
	However, Fujikura disclose using at least one rubber component, including natural rubber and modified natural rubber, e.g., epoxidized natural rubber, for the purposes of preparing desired rubber compositions for tires (Paragraphs [0001] and [0029]).  Fujikura et al. also disclose that these rubber materials may appropriate be blended in any blending ratio according to the particular applications (Paragraph [0029]).  
	Additionally, Herd et al. disclose employing functionalized carbon black and non-functionalized carbon black (corresponding to the claimed unmodified carbon black) that are uniformly distributed in rubber compositions to provide the same with desired properties for tires 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add optimum or workable ratios of natural rubber, epoxidized natural rubber, functionalized carbon black, and unmodified carbon black, inclusive of those claimed, as taught by Fujikura and Herd et al., in the rubber compound composition for the purposes of using the same for preparing advantageous tires.

Correspondence
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HANNAH J PAK/Primary Examiner, Art Unit 1764